t c summary opinion united_states tax_court royal and shelly spence wiley petitioners v commissioner of internal revenue respondent docket no 11332-01s filed date royal and shelly spence wiley pro_se douglas s polsky for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioners' federal income taxes respectively for and and corresponding penalties under sec_6662 in the amounts of dollar_figure and dollar_figure some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was rio rancho new mexico the issues for decision are whether petitioners are entitled to disallowed itemized_deductions for charitable_contributions job expenses and other miscellaneous deductions and whether petitioners are liable for the penalties under sec_6662 for each of the years in guestion petitioners claimed itemized_deductions on a schedule a itemized_deductions of their federal_income_tax returns for petitioners claimed itemized_deductions totaling dollar_figure of which dollar_figure was disallowed by respondent for petitioners deducted dollar_figure of which dollar_figure was disallowed by respondent petitioners nevertheless were allowed itemized_deductions for both years since the total of their other claimed and allowed deductions exceeded the standard_deduction under sec_63 for the years at issue the disallowed deductions consisted of charitable_contributions job expenses and other miscellaneous deductions additionally petitioners included with their tax returns for the years at issue a schedule d capital_gains_and_losses with respect to capital assets they sold or exchanged on the return petitioners reported sales of intel corp stock of dollar_figure with a basis of dollar_figure and claimed a capital_loss of dollar_figure on the return petitioners reported sales of intel corp stock for a selling_price of dollar_figure a basis of dollar_figure and a net_capital_loss of dollar_figure in the notice_of_deficiency respondent not only disallowed the capital losses claimed for the years but determined that petitioners realized capital_gains of dollar_figure and dollar_figure respectively for the years for the stated reason that petitioners failed to establish any basis in the stocks sold at trial the parties agreed to petitioners' entitlement to capital losses of dollar_figure and dollar_figure respectively for and respondent further agreed that the sec_6662 penalty would not be applicable to any portion of the deficiencies attributable to the capital_gain settlement which apparently would apply only to the tax_year royal wiley petitioner was employed by intel corp during the years at issue mrs wiley was not employed prior to the years at issue petitioners had utilized the services of a commercial tax preparation service for the preparation of their federal_income_tax returns petitioners were not satisfied with this service because of what they perceived to be complications in the reporting of transactions involving stock_options petitioner received as an employee of intel corp on the recommendation of several of his coworkers at intel corp petitioners engaged a tax_return_preparer robin beltran for their and returns ’ with respect to the contested issues petitioners claimed the following charitable_contributions as itemized_deductions on their income_tax returns cash contributions dollar_figure dollar_figure noncash contribution sec_413 totals dollar_figure dollar_figure in the notice_of_deficiency respondent disallowed the amounts claimed for each year for lack of substantiation at trial petitioners produced documentation that would establish payment of some charitable_contributions for the years at issue but nowhere near the amounts claimed on their returns they agreed that their noncash contributions were considerably in excess of the dollar_figure claimed each year but produced no documentation as to their noncash contributions their return the court notes that this case is one of numerous cases heard by the court involving tax returns prepared by mr beltran which essentially involve the same deductions at issue here preparer mr beltran advised petitioners not to claim noncash contributions in excess of dollar_figure but instead to report the value of such contributions as part of their cash contributions the reason for that as he explained to petitioners was to avoid the necessity of filing additional forms moreover the court is satisfied that the total charitable_contribution claimed on the returns was not based on any records petitioners may have had regarding their charitable_contributions the court is satisfied from the record that petitioners did make qualifying charitable_contributions during the years at issue and therefore under the court's discretionary authority pursuant to 39_f2d_540 2d cir allows petitioners charitable_contribution deductions of dollar_figure for each year at issue the other itemized_deductions disallowed by respondent were job expenses and most other miscellaneous deductions claimed on petitioners' returns as follows petitioners’ tax returns did not include internal_revenue_service form_8283 noncash charitable_contributions of property other than money which form is required for noncash contributions in excess of dollar_figure unreimbursed employee_expenses before the sec_67 a limitation dollar_figure dollar_figure tax preparation fees big_number totals dollar_figure dollar_figure these amounts were disallowed in the notice_of_deficiency at trial respondent conceded petitioners' entitlement to deductions subject_to the sec_67 limitation of dollar_figure and dollar_figure respectively for and for tax preparation fees the unreimbursed employee_expenses relate to petitioner's use of his vehicle both locally and away from home in connection with his employment a home computer used in connection with his employment and special clothing required at work petitioners also included as part of their vehicle expense the mileage for use of their vehicle in connection with their charitable_contributions petitioners presented no documentation that would satisfy the requirements for deduction of travel_expenses away from home including meals_and_lodging to deduct such expenses sec_162 a requires substantiation of the amounts claimed by adequate_records or by other_sufficient_evidence corroborating the claimed expenses pursuant to sec_274 sec_1 5t a temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1 5t c temporary income_tax regs fed reg date emphasis added the elements to be proven with respect to each traveling expense are the amount time place and business_purpose of the travel sec_1_274-5t temporary income_tax regs fed reg date the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain records together with documentary_evidence substantiating each element of the expense sought to be deducted sec_1_274-5t temporary income_tax regs fed reg date petitioners presented no records or other documentary information that would satisfy the requirements of sec_274 and the regulations cited moreover to the extent petitioner used his vehicle locally and not for travel away from home within the intent and meaning of sec_162 such expenses are also subject_to the same substantiation requirements because sec_274 includes transportation_expenses incurred in the use of listed_property as defined in sec_280f a passenger_automobile is listed_property sec_280f a and similarly any computer_or_peripheral_equipment not used at a regular business establishment is also listed_property and therefore deductions for_the_use_of such property are also subject_to the same substantiation requirements sec_280f a and b moreover there is evidence in the record that petitioner's employer intel corp had a reimbursement policy that would have covered at least some of the expenses petitioner incurred in his employment there is no evidence that petitioner claimed reimbursement from his employer for any of the expenses claimed on the tax returns the law is well settled that reimbursable expenses for which an employee claims no reimbursement are not deductible 788_f2d_1406 9th cir affg tcmemo_1984_533 with respect to that portion of petitioner's expenses relating to special clothing necessary in his employment the amount of which was not specified this court has held that expenses for clothing used by an employee at work that is suitable for ordinary wear including expenses for the purchasing and laundering of such clothing constitute personal expenses and are not deductible under sec_262 85_tc_462 affd without published opinion 807_f2d_177 9th cir on the other hand shoes or clothing worn by an employee that are not adaptable to personal_use and are necessary for the employee's safety and protection while at work are deductible as employee business_expenses kozera v commissioner tcmemo_1986_604 petitioners presented no evidence that they purchased any clothing or shoes that were used by petitioner in his employment that was not adaptable to personal_use the court recognizes that petitioner was required to wear at work a bunny an apparel over his regular clothing which more than likely would not be suitable for ordinary wear however petitioner presented no evidence that he was required to purchase or did in fact purchase such clothing the inference from the record is that such clothing was provided by petitioner's employer on this record petitioners have not established their entitlement to a deduction for unreimbursed employee_expenses the concessions by respondent relate to tax preparation fees subject_to the limitations of sec_67 respondent therefore is sustained in the disallowance of the itemized_deductions at issue except as to the amounts allowed by the court and respondent's concessions the second issue is whether petitioners should be held liable for the sec_6662 penalties petitioners contend they should be absolved of liability for such penalties because they relied on the representations of their return preparer mr beltran sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the -- - taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg t cc sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs under sec_1 b income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs see sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance ona professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite petitioners made no effort to ascertain the professional background and qualifications of their return preparer they admitted on brief that the deductions at issue were not based on books_and_records and even acknowledged at trial that they guestioned mr beltran regarding certain expenses that they had not claimed as deductions on prior years' returns petitioners did not look beyond mr beltran's representations the court is satisfied that petitioners knew that they could only claim deductions that could be substantiated and even if they did not know that at the very least the representations that such deductions could be claimed without documentation should have prompted them to verify the accuracy of such a representation with a qualified preparer in addition petitioners' failure to question mr beltran's representations that noncash charitable_contributions could be lumped in or considered as cash contributions should have raised additional questions as the income_tax forms clearly specify the need for an additional form and other information where such contributions exceed dollar_figure moreover the amounts claimed for unreimbursed employee_expenses were clearly disproportionate to petitioner's wages which also should have merited further inquiry petitioner's failure to claim reimbursement from his employer for at least some of his expenses casts further doubt that such expenses were in fact incurred these facts demonstrate to the court that petitioners made no reasonable effort to ascertain their correct_tax liability for the years at issue stubblefield v commissioner supra the court therefore sustains respondent on the sec_6662 penalties reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
